UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2370


MICHAEL LADALE REEVES,

                Plaintiff – Appellant,

          v.

NUVOX COMMUNICATIONS, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cv-04031-HMH)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ladale Reeves, Appellant Pro Se.         Charles Edgar
McDonald, III, John Timothy Merrell, Madison Baker Wyche, III,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Ladale    Reeves       appeals   the    district    court’s

order adopting the magistrate judge’s recommendation to grant

Defendant’s summary judgment motion on his discrimination and

retaliation claims under the Americans with Disabilities Act of

1990, 42 U.S.C.A. § 12101 to § 12213 (West 2005 & Supp. 2010).

We   have     reviewed    the    record    and    find    no    reversible    error.

Accordingly,      we    affirm    the   district     court’s      judgment.        See

Reeves v. Nuvox Commc’ns, Inc., No. 6:08-cv-04031-HMH (D.S.C.

Nov. 18, 2009).           We dispense with oral argument because the

facts   and    legal     contentions      are    adequately      presented    in   the

materials      before    the    court   and     argument       would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2